           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

BETTYE BEDWELL, Chapter 7
Trustee of the Bankruptcy Estate
Of Arthur Levy                                             PLAINTIFF

v.                      No. 2:18-cv-108-DPM

G. ADAM COSSEY; HUDSON
POTTS & BERNSTEIN LLP; and
JOHN DOES 1-10                                         DEFENDANTS

                               ORDER
     For the reasons stated on the record at the 25 March 2019 hearing,
the Court made the following rulings:
        • The Defendants' motion to strike, NQ 32, is granted.
          The motion for partial summary judgment, NQ 30, is
          stricken without prejudice. We'll start over with the
          briefing on the Count II (appeal-related negligence)
          issues. An appellant's brief for Dr. Levy-conforming
          to the Court's prior Order, NQ 26, and the Court's
          directions at the March 25th hearing-is due by 26
          April 2019.

        • All the other issues in the case raised by Counts I, III,
          and IV, and in particular the Trustee's allegations
          about breach of fiduciary duty, will move forward in
          the normal course. The Court's direction for appellate-
          style briefing on Count II does not affect the trajectory
          of the other issues in the case.
  • The Defendants must provide the Trustee an electronic
    version of the appellate record as soon as practicable.
    They' re shooting for delivery by 29 March 2019.

So Ordered.


                                 D.P. Marshall Jr.
                                 United States District Judge




                           -2-
